Citation Nr: 9925292	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-06 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids, prior to September 13, 1996, on appeal from the 
initial grant of service connection.

2.  Whether the current 20 percent evaluation for hemorrhoids 
is proper.

3.  Entitlement to a compensable evaluation for right boxer's 
fracture (fracture of the right fifth metacarpal), on appeal 
from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1994.  His initial application for VA compensation 
was filed on November 7, 1995, more than one year after his 
retirement from service.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a December 1995 rating determination by the Columbia, 
South Carolina Regional Office (RO), which granted 
entitlement to service connection for, among other disorders, 
right boxer's fracture and hemorrhoids, both of which were 
rated at a noncompensable level.  By rating decision of 
August 1996, the RO granted an increased rating of 10 percent 
for hemorrhoids, effective in November 1995, the date of 
claim.  The rating decision of April 1997 granted an increase 
for this disability to 20 percent, effective September 13, 
1996.  

In June 1996 the veteran filed a claim of service connection 
for pancreatitis; no action has been taken on such claim and 
it is referred to the RO for necessary action.  


FINDINGS OF FACT

1.  Prior to September 13, 1996, the veteran's service-
connected hemorrhoid disability was primarily manifested by 
large prolapsed hemorrhoids and marked rectal tenderness.  
Persistent bleeding with secondary anemia or with fissures 
had not been demonstrated.

2.  Currently the veteran's service-connected hemorrhoid 
disability is primarily manifested by severe hemorrhoids.

3.  In May 1998, the Board remanded the claim so that the 
veteran could be afforded a VA examination in order to 
determine the current level of severity of his service-
connected right boxer's fracture residuals; however the 
veteran did not report for this examination.  

4.  Ankylosis, arthritis or disability equivalent to 
amputation of the fifth right metacarpal has not been 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
prior to September 13, 1996, for hemorrhoids, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.114, Code 7336 (1998).

2.  The criteria for an evaluation in excess of 20 percent, 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.114, Code 7336 
(1998).

3.  The criteria for a compensable evaluation for right 
boxer's fracture (fracture of the fifth metacarpal) have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, Code 5227 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By a rating decision dated in December 1995, the RO granted 
the veteran service connection and assigned noncompensable 
evaluations for hemorrhoids and right boxer's fracture 
residuals, based on service medical records and a November 
1995 VA general medical examination report.

Service medical records show that in June 1994 the veteran 
sustained a dislocation injury to the right fifth metacarpal.  
Examination revealed mild edema and tenderness.  Nerves and 
vessels were intact.  X-rays showed a boxer's fracture with 
volar displacement.  The veteran subsequently underwent an 
open reduction internal fixation of the fifth finger.  On 
follow-up examination a week later the veteran was "doing 
o.k.".  The incision was healed and there was no drainage at 
the pin site.  Nerves and vessels were intact and the veteran 
was noted to be making satisfactory progress.  

During VA examination in November 1995 the veteran's chief 
complaint was of itching and bleeding from the rectum with 
wiping and pain with prolonged sitting.  Examination revealed 
mild to moderate external hemorrhoids which were easily 
reduced.  The clinical impression was external hemorrhoids.

Private treatment records from Toumey Medical Center show the 
veteran was admitted in June 1996 for an unrelated disorder; 
there was reference to a finding of hemolytic anemia 
associated with such nonservice-connected disability.  The 
veteran did complain of diarrhea and denied blood in the 
stool.  Rectal examination was remarkable for large prolapsed 
hemorrhoids and marked rectal tenderness.  Anal tone was 
normal.  Stool was hemi positive.  Additional records from 
Shaw Airforce Base Hospital shows the veteran presented with 
complaints of sharp, intermittent left upper quadrant pain 
throughout the abdomen.  Rectal examination was positive for 
painful external hemorrhoids.  

An August 1996 rating decision increased the evaluation for 
the veteran's service-connected hemorrhoids to 10 percent.

Also of record are VA hospital reports which show the veteran 
was hospitalized for pancreatic pseudocysts in September 
1996, November 1996 and February 1997.  The September 1996 
report is significant for severe hemorrhoids that caused some 
discomfort.  The veteran denied any tarry or bloody stools 
and had no nausea or vomiting.  He was scheduled for a 
hemorrhoidectomy.  

In a VA Form 21-4138, received by the RO in December 1996, 
the veteran reported that he had been unable to have the 
necessary surgery due to recent renal failure.

An April 1997 rating decision increased the evaluation for 
the veteran's service-connected hemorrhoids to 20 percent 
evaluation, effective September 13, 1996.

In December 1997 the veteran's case was remanded by the Board 
for additional development and adjudication.  Specifically 
the veteran was to undergo further VA examination of his 
service-connected right boxer's fracture residuals.  However, 
the veteran failed to report for the examination scheduled 
for May 28, 1996.  Also, a letter dated May 24, 1996 was sent 
to the veteran requesting additional medical evidence 
regarding treatment for his service-connected right boxer's 
residuals and hemorrhoids.  In A VA Form 21-4138 received by 
the RO in March 1998 the veteran indicated that he had 
received no further treatment for his disabilities.  In the 
supplemental statement of the case, the veteran was advised 
that notice had been received that he failed to report for 
scheduled VA examination, and he was asked whether he wish to 
report for same.  No response was received.  

Analysis

The Board finds that the veteran's claims for increased 
ratings are well grounded within the meaning of 38 U.S.C.A. § 
5107(a), in that he has presented claims which are plausible.  
The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required in order to comply with 38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78 
(1991); Proscelle v. Derwinski, 2 Vet.App. 269 (1992).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  

Since the appeal arose from the initial grant of service 
connection and the ratings assigned therefrom, the Board has 
considered the application of "staged ratings, " as set 
forth in Fenderson v. West, 12 Vet. App. 119 (1999).  

I.  Evaluation in excess of 10 percent for hemorrhoids prior 
to September 13, 1996.

The veteran's hemorrhoid disability is evaluated under Code 
7336.  A 10 percent evaluation contemplates large or 
thrombotic external or internal hemorrhoids, irreducible, 
with excessive redundant tissue evidencing frequent 
recurrences.  The next evaluation of 20 percent requires 
external or internal hemorrhoids with persistent bleeding and 
with secondary anemia or fissures.  38 C.F.R. § 4.114, Code 
7336 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Treatment records dated from 1995 to 1996 are consistent in 
documenting the veteran's complaints and treatment for 
hemorrhoids.  While the evidentiary record shows he had large 
prolapsed hemorrhoids, itching and marked rectal tenderness 
it does not substantiate that the veteran's hemorrhoids were 
reflective of persistent bleeding, secondary anemia, or 
fissures, the criteria for the next higher evaluation of 20 
percent under Code 7336, prior to September 13, 1996.

Taking the evidence in its entirety for the period before 
September 1996, the Board concludes that given the general 
lack of significant clinical findings, the level of 
disability required for a 20 percent rating under Code 7336 
was not present. 

In this case, the level of disability shown was encompassed 
by the rating assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7, an evaluation in excess of 10 
percent was not warranted for the veteran's service-connected 
hemorrhoids during that portion of the appeal period prior to 
September 13, 1996.  



II.  Entitlement to a current evaluation in excess of 20 
percent for hemorrhoids

The most recent evidence, which includes the September 1996 
VA hospital report, indicates the veteran currently has 
severe painful hemorrhoids, which are thrombosed.  A 
hemorrhoidectomy was recommended.  The RO, after reviewing 
the medical evidence, has concluded that a 20 percent rating 
is warranted under Code 7336, effective the date of hospital 
admission, September 13.  Based on the findings, it appears 
that the symptoms more nearly meet the criteria for a 20 
percent rating than the 10 percent rating.  

However, the 20 percent rating is the maximum allowable 
evaluation under the schedular criteria for hemorrhoids.  The 
Board has considered rating the veteran under closely related 
codes.  Higher ratings are provided for impairment of 
sphincter control (Code 7332); stricture of the anus or 
rectum (Code 7333); prolapse of the rectum (Code 7334); and 
fistula in ano which is rated as analogous to impairment of 
sphincter control (Codes 7335-7332).  38 C.F.R. § 4.114 
(1998).  However, absent clinical documentation of findings 
indicative of fecal incontinence, rectal prolapse, or 
reduction of lumen, the veteran is not entitled to a 
schedular rating in excess of 20 percent for his service-
connected hemorrhoids.  Thus, the current level of disability 
shown is encompassed by the rating assigned and with due 
consideration to the provision of 38 C.F.R. § 4.7, an 
evaluation in excess of 20 percent is not warranted.  

Consideration has also been given to assigning an 
extraschedular rating.  An extraschedular evaluation is 
appropriate where the schedular evaluation is found to be 
inadequate.  The governing norm is that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1998).  The veteran is currently 
self-employed as a word processor and is not shown to have 
been hospitalized since service for his hemorrhoid 
disability.  He also has not demonstrated that his job has 
been significantly affected by his hemorrhoid disorder.  
Rather, the evidence shows that the veteran is able to 
function reasonably well despite his service-connected 
disability.  (The impairment attributable to his significant 
nonservice-connected disability cannot be taken in account in 
rating his service-connected disorders.)  The entirety of the 
evidence of record does not show that his hemorrhoids ever 
have, or do now, cause him unusual hardship in an employment 
setting.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


III.  Entitlement to a compensable evaluation for right 
boxer's fracture 
(fracture of the fifth metacarpal)

The veteran was scheduled for VA examination in order to 
evaluate the current severity of his service-connected 
fracture residuals.  He did not appear for the examination 
scheduled in May 1998 and did not provide a justification for 
his failure to report.  The Board finds that good cause for 
his failure to report has not been demonstrated and that in 
the circumstances shown, no further attempts to obtain the 
necessary medical opinion are warranted.  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).
The duty to assist is therefore deemed to have been satisfied 
to the extent possible and the claim shall be decided based 
on the current evidence of record.  

A noncompensable rating is warranted for ankylosis of any 
finger other than the thumb, index or middle fingers, unless 
there is extremely unfavorable ankylosis, which is to be 
rated as an amputation.  38 C.F.R. Code 5227 (1998).

In classifying the severity of ankylosis and limitation of 
motion of single digits, and combinations of digits, the 
following rule will be observed.  When only one joint of a 
digit is ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  38 C.F.R. § 4.71a (1998).  

The Board notes that the May 1998 VA examination was 
specifically scheduled to assist the veteran in the 
development and adjudication of his claim now presented on 
appeal.  Also the veteran has not provided any evidence of 
post-service treatment of the condition.  Thus, there is no 
evidence of ankylosis, arthritis or disability equivalent to 
amputation and there are no contemporary medical records that 
confirm the veteran's contention that his right boxer's 
fracture residuals are more disabling than the current 
noncompensable rating reflects.

Pain is regarded as a significant factor in the assignment of 
disability evaluations, and may be the equivalent of 
limitation of motion.  38 C.F.R. § 4.40 (1998).  In this 
case, however, in the absence of physical findings consistent 
with pain, any subjective complaints are not shown to be of 
such degree as to constitute a significant functional 
limitation or result in disability which more nearly 
approximates the criteria for a compensable rating under the 
above code.  38 C.F.R. § 4.7 (1998).  The Board has also 
considered staged ratings, under Fenderson v. West, 12 Vet. 
App 119 (1999), but concludes that they are not warranted as 
the veteran's right fifth metacarpal disability is not shown 
to have been more than noncompensable at any time since 
service separation.

In making this determination, the Board has considered the 
veteran's contentions and allegations of entitlement, which 
are considered credible insofar as he described impairment 
due to his service-connected hemorrhoids and right boxer's 
fracture residuals.  However, the Board finds that a 
preponderance of the evidence is against the claims for 
increased ratings and that the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991).





ORDER

An evaluation in excess of 10 percent for hemorrhoids, prior 
to September 13, 1996, is denied.

Entitlement to an evaluation in excess of 20 percent for 
hemorrhoids is denied.

A compensable evaluation for right boxer's fracture (fracture 
of the fifth metacarpal) is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

